Citation Nr: 0808473	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for a bilateral 
sensorineural hearing loss disability.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
which denied a claim for a compensable rating for a bilateral 
hearing loss disability.


FINDING OF FACT

The veteran has hearing loss in both ears with a Numeric 
Designation of II as per Table VI of the VA schedule of 
ratings.


CONCLUSION OF LAW

A compensable rating for a bilateral hearing loss disability 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85 (2007).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to a 
compensable rating for a bilateral hearing loss disability, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

For an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).  

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory section 5103(a) notice error is presumed 
prejudicial, in which case the burden shifts to VA to 
demonstrate that the error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  To do this, VA must show that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id.  The Federal Circuit indicated that 
this was not an exclusive list of ways in which the 
presumption of prejudice may be rebutted.  See id.  The focus 
should be on whether the final Board decision is rendered 
essentially unfair as a result of the initial notice error. 
Vazquez-Flores, No. 05-0355, slip op. at 10 n.2; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) ("[I]n 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.").   

Prior to the initial adjudication of his claim, the veteran 
was provided with a letter dated in November 2004, which 
notified him of the evidence he was expected to provide in 
support of his claim for increased compensation.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-121. The 
veteran was provided examples of the types of evidence he 
could submit.  See Vazquez-Flores, No. 05-0355, slip op. at 
6.  The November 2004 letter also informed the veteran of the 
evidence that VA would seek to obtain and asked him to 
provide any relevant evidence in his possession. See 
Pelegrini II, 18 Vet. App. at 120-121.  The letter further 
notified the veteran that in order to substantiate his claim, 
the evidence must show that his service-connected disability 
had gotten worse.  This information, however, in view of 
Vazquez-Flores, falls short of providing the veteran with 
adequate notice of what is necessary to substantiate his 
claim. 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication as the 
purpose of the notice was not frustrated by such error.  See 
Sanders, 487 F.3d at 889.  Even if the veteran had been 
provided pre-adjudicatory notice in full compliance with 
section 5103(a), the substance of the evidence, both as 
submitted by the veteran and as developed by the RO, and the 
application of the ratings schedule to that evidence would 
have been identical. The Board notes that the veteran is 
service connected for bilateral hearing loss, which is rated 
under Diagnostic Code 6100, 38 C.F.R. § 4.85.  This is the 
only Diagnostic Code to rate the disability, and under this 
Code, there is no cross-reference to any other Code for the 
purposes of evaluation.  See id.  This ratings schedule is 
the sole mechanism by which a veteran can be rated for 
hearing loss, excepting only referral for extraschedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  The schedule relies on 
a single measurement or test to establish a higher rating.  
See Diagnostic Code 6100, 38 C.F.R. § 4.85; see also Martinak 
v. Nicholson, 21 Vet. App. 447, 456 (2007) (recognizing that 
the hearing loss rating schedule calls for the mechanical 
application of the test scores the appellant received on his 
audiological examination).  The Board further notes that the 
substance and application of Diagnostic Code 6100 have been 
recently upheld as reasonable exercises of the Secretary's 
rulemaking authority.  Martinak, 21 Vet. App. 447.  Neither 
the Board nor the RO may disregard the schedule or assign 
ratings apart from those authorized by the Secretary; the 
relevant provisions must be applied.  As such, even if the 
veteran had received adequate section 5103(a) notice, the 
adjudication nonetheless would have yielded the same result.

As the Federal Circuit noted, the presumption of prejudice 
does not defeat the purpose of the rule of prejudicial error, 
i.e., to avoid wasteful proceedings on remand where there is 
no reason to believe a different result would have been 
obtained had the error not occurred.  Sanders, 487 F.3d at 
891.  Moreover, it is well settled that a remand is not 
warranted when no benefit would flow to the claimant.  
Vazquez-Flores, No. 05-0355, slip op. at 10, n.2 (citing 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  Here, 
given that the notice error did not have an adverse effect on 
the outcome of the veteran's claim, the error did not render 
the adjudication "essentially unfair"; thus, the error was 
non-prejudicial to the veteran.  See Vazquez-Flores, No. 05-
0355, slip op. at 10 n.2; Sanders, 487 F.3d at 889.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are satisfied.  The Board, 
therefore, concludes that the requirements of Pelegrini II 
are met and that the VA has discharged its duty to notify.  
See Pelegrini II, supra. 

Since the RO continued the noncompensable disability rating 
at issue here for the veteran's service-connected disability, 
and the Board has concluded that the 
preponderance of the evidence is against assigning 
compensable ratings, there is no question as to an effective 
date to be assigned, and no further notice is needed.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
December 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 VA examination 
report is thorough and addresses all elements necessary for 
application of the ratings criteria, as discussed below.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328.

II.  Increased Rating

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R.  § 4.85.

The Board notes that hearing loss disability is rated based 
on audiometry specified by regulation.  Inasmuch as the 
private audiometry test on file is not in accordance with the 
regulatory specifications, it may not serve as the basis for 
the rating assigned.  Therefore, although the veteran has 
undergone a private audiological test, performed in November 
2004, the results of that test cannot be used to rate his 
disability.  The privately conducted audiometry test that the 
veteran submitted in support of his claim does not appear to 
be in accordance with regulatory specifications that requires 
examinations used for VA purposes to have a controlled speech 
discrimination test using the Maryland CNC word list and 
audiometry test.  The private test conducted used a method 
other than the Maryland CNC word list.  

It is noteworthy, however, that this test did not vary 
significantly from the majority of the remaining medical 
evidence of record.  Rather, the test results appear to be in 
accord with VA treatment records and past VA examinations, to 
include the most recent VA examination, conducted in December 
2004.

On the authorized audiological evaluation in December 2004, 
puretone thresholds, 


in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
60
55
LEFT
20
20
20
55
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  Puretone 
averages were 39 dB in the right ear and 39 dB in the left 
ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 39 dB and a speech recognition score of 88; 
therefore the right ear received a designation of II.  The 
left ear had a puretone average of 39dB and a speech 
recognition score of 84; therefore the left ear also received 
a designation of II.  The point where II and II intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, which in this case does not reach a compensable 
level.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 because 
the speech discrimination test may not reflect the severity 
of communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  In 
the instant case, neither of the two above-mentioned 
provisions are satisfied by the audiometric results from the 
VA examination.

In short, the record contains no evidence showing the veteran 
is entitled to a compensable rating at any point since the 
effective date of service connection.  Rather, the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  Thus, the veteran's request for a compensable 
evaluation is denied.  See 38 C.F.R. §§ 4.85, 4.86, 4.87.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for a bilateral 
sensorineural hearing loss disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


